DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment to correct the claim dependency of Claims 21 and 25-27 and to cancel Claim 1-3 as being drawn to a non-elected invention was given in a telephone interview with Dominic P. Ciminello on April 25, 2022.      
Accordingly, claims are amended as follows:  
Cancel Claims 1-3. 
Claim 21, change "claim 8" to -- claim 9 --. 
Claim 25, change "claim 1" to -- claim 8 --.  
Claim 26, change "claim 1" to -- claim 8 --.  
Claim 27, change "claim 1" to -- claim 8 --.  

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly render unpatentable the claimed invention of a blood pressure measurement system and method for determining a blood pressure of a patient, comprising determining a validity of the pulse curve profile, wherein determining the validity comprises: determining differences between a plurality of values corresponding to respective points on the pulse curve and a stored set of values, the stored set of values representing information from a source other than the patient in combination with all other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791